Citation Nr: 0948411	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-03 202	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left 
hand stab wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active service from September 1959 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision (issued in 
June 2006) by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, that in 
pertinent part found no new and material evidence to reopen a 
claim for service connection for a left hand stab wound.  In 
February 2009, the Board granted the appeal to reopen the 
claim and remanded it for development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A February 2009 remand focused on the etiology of claimed 
left carpal tunnel and subsequent release surgery.  That 
remand was appropriate because the Veteran claimed that 
carpal tunnel syndrome was caused by an in-service injury.  
Medical evidence of a current disability, "carpal tunnel 
left hand," is noted on an October 2005 VA outpatient 
treatment report.  Thus, there was a competent lay allegation 
of an in-service injury and competent medical evidence of a 
current disability, making the claim plausible.  VA's duty to 
assist in that situation includes obtaining a medical opinion 
addressing the etiology of the currently shown disability.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran's left hand was examined by a VA physician in May 
2009.  The physician noted a 5-cm carpal tunnel release 
surgery scar and then offered an impression of mild 
osteoarthritis in the first metacarpal phalangeal, distal 
interphalangeal, and proximal interphalangeal joint spaces, 
bilaterally.  The physician discussed the 1982 left carpal 
tunnel release surgery, but offered no current diagnosis 
concerning the left wrist.  Without a current diagnosis, 
service connection for carpal tunnel, the claimed condition, 
cannot be considered.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (service 
connection requires competent evidence showing: (1) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service).  

In this case, a current left carpal tunnel disability is not 
shown.  Rather, the current diagnosis is osteoarthritis of 
the left first finger joints, which the Board must now 
consider.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that a claimant seeks service connection for the 
symptoms regardless of how those symptoms are diagnosed or 
labeled).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the physician who performed the May 2009 
VA Hand, Thumb, and Fingers examination.  
If that physician is not available, a 
suitable substitute may be used.  The 
claims file and a copy of this remand 
must be made available to the physician 
for review.  

2.  The physician should review the 
claims file and answer the following:

Concerning the current diagnosis of 
osteoarthritis of the left first finger 
joints, is it at least as likely as not 
(50 percent or greater probability) that 
this disorder has been caused by or 
aggravated by a left palm stab wound in 
or around 1962?  The actual occurrence of 
the claimed stab wound in 1962 must be 
assumed.  

If the physician is unable to provide the 
requested information, he or she should 
explain why.  Otherwise, the physician 
must set forth a rationale underlying any 
conclusion drawn or opinion expressed in 
a legible report.  The Veteran may be re-
examined for this purpose if necessary.  

3.  After ensuring that all requested 
development has been completed to the 
extent possible, the AMC or RO should 
review the issue of service-connection 
for residuals of a stab wound of the left 
hand.  

4.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


